ORDER

PER CURIAM:
Calvin A. Boswell appeals from his convictions of one count of murder in the first degree, one count of murder in the second degree, one count of assault in the first degree, one count of unlawful use of a weapon, and four counts of armed criminal action. Upon review of the briefs and the record, we find no error and affirm the judgment of conviction. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).